Title: To John Adams from Edmund Randolph, 16 November 1794
From: Randolph, Edmund
To: Adams, John



Dear Sir
Philadelphia Novr. 16. 1794

I could not resist the impulse of my long affection for Geneva, to postpone for a moment the papers, which you were so obliging as to send me last night. Its fate is truly afflicting and injurious to humanity.
The transplantation of its academy would fill up a vast chasm in the Education of the United States.  For I do not believe, that a complete system is to be found in any state, and I doubt, whether it could be collected even by piecemeal in all the states.
But what can be done? Congress have no lands at their disposal, on the South side of the Ohio. Science requires too many aids from civilized life to flourish on the north.  Or if it could flourish there, the position would be too remote for the great mass of the United States—Nor are these the only difficulties; for the questionable power of congress to make such a donation, and the crisis of the times, might perhaps restrain some of the warmest zealots for literature from gratifying the Genevese.
The ability of individual states to furnish lands, in a proper situation, is as little incompetent, as that of the United States; and the legislatures of some of them, not knowing the value of learning, would be disgusted with the project, as being, what they would call, an aristocratic establishment. It is possible too, that some of the best intentioned legislatures might entertain peculiar ideas of the policy of concentrating into one spot foreigners, whose ideas of government may differ widely from the spirit of our own, and whose talents must obtain a certain degree of ascendancy. Their defective knowledge of our language I consider, as no objection.
To the utmost of my faculties, I would welcome them to our country with the most zealous hospitality. But the assurances of individuals ought not to be calculated upon, when they have so much at stake, and are really of no importance in forwarding their extensive scheme. If there be individuals, who could cooperate with effect, they are Mr. Robert Morris, Mr. John Nicholson, and Mr. James Wilson of this city, who are proprietors of immense territories.
I am persuaded, however, that, if the professors of high character were to come over, some openings might be found in old academics; new professorships might perhaps be created; and perhaps new colleges might perhaps be raised; and thus they might be disposed of separately.  This must be the case, if they go into Germany; which is contemplated as the alternative asylum.
In so interesting an affair, as this, I never undertake to advise; but confine myself to facts. If however I were to offer an opinion for the consideration of Mr. D’Ivernois, it would be, to adopt a settlement in Pennsylvania or the Fœderal city, on the best terms, which can be obtained.  Farther south, than the one, or north than the other, would not, I think, satisfy his extensive views.  But if a distinct establishment be not in their his reach, let them open schools, under in different places, under the patronage, which will certainly be extended to them by the friends of humanity and science.
I have the honor to be dear sir, / with great respect & regard yr. mo. ob. sert.

Edm: Randolph